In re: Cynthia Thomas Gant applying for writ of certiorari. Parish of Orleans. 359 So.2d 279.
Motion for Reconsideration denied. The rebuttable presumption of timeliness is rebutted by the postmark. Timeliness could be shown only by either a United States post mark or receipt or certificate from the post office made at the time of the mailing, where the presumption does not apply, Rule 4, Section 4(b).
SUMMERS, J., Motion for Reconsideration denied.
DENNIS, J., would grant the motion for reconsideration and, grant the writ.